Citation Nr: 0003502	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-18 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
neck strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for impotency, both as 
secondary to service-connected residuals, lumbar laminectomy 
and fusion, L4 to sacrum, bilaterally, and as due to an 
undiagnosed illness.

3.  Entitlement to an increased evaluation for residuals, 
lumbar laminectomy and fusion, L4 to sacrum, bilaterally, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an evaluation in excess of 10 percent 
prior to May 1, 1995, for residuals, lumbar laminectomy and 
fusion, L4 to sacrum, bilaterally.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1961 to 
December 1964 with subsequent periods of active duty for 
training.  The appellant served on active duty in Southwest 
Asia from November 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1995, February 1996, and 
January 1999 rating decisions of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the October 1995 rating decision, the RO continued the 
10 percent disability evaluation for residuals, lumbar 
laminectomy and fusion, L4 to sacrum, bilaterally, and the 
10 percent disability evaluation for residuals, neck strain.  
In the February 1996 rating decision, the RO denied service 
connection for impotency as secondary to the service-
connected residuals, lumbar laminectomy and fusion, L4 to 
sacrum, bilaterally.  In the January 1999 rating decision, 
the RO denied impotency as due to an undiagnosed illness.

In a December 1994 rating decision, the RO granted temporary 
total evaluation based upon convalescence for residuals, 
lumbar laminectomy and fusion, L4 to sacrum, bilaterally, 
from November 1994 to May 1995 and continued the 10 percent 
evaluation thereafter.  In an April 1998 rating decision, the 
RO granted a 20 percent evaluation, effective May 1, 1995.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Residuals, neck strain, is currently manifested by moderate 
limitation of motion.


CONCLUSION OF LAW

Residuals, neck strain, is 20 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Part 4, Diagnostic Code 5290 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for residuals, neck strain, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for residuals, neck strain, was granted by 
means of a November 1990 rating decision and assigned a 
10 percent disability evaluation.  

The appellant underwent a VA examination in October 1993.  
The appellant stated that he could not sleep on a pillow 
because when he would lay down, he would not be able to move, 
which caused him neck pain on the left side.  The VA examiner 
stated that the appellant showed normal movements with his 
neck.  The appellant showed normal movements in his upper 
extremities.  The VA examiner stated that examination of the 
cervical spine revealed normal findings.  The appellant 
showed normal movements to either side with 60 degrees 
rotation to the right and 60 degrees to the left.  The VA 
examiner stated that the appellant was able to get his chin 
down to the chest.  Hyperextension was 70 degrees.  The VA 
examiner stated that there were no abnormal findings with the 
upper extremities including no loss of hand grip.  The VA 
examiner entered a diagnosis of history of neck strain with 
no abnormal objective findings.

The appellant underwent a VA examination in September 1995.  
The VA examiner stated that examination of the cervical spine 
showed normal appearance without deformity.  There was 
moderately diffuse tenderness, but no crepitus or paraspinal 
spasm.  Range of motion revealed 30 degrees flexion, 
30 degrees extension, 30 degrees right and left lateral 
flexion, and 40 degrees right and left rotation.  The VA 
examiner stated that there was no objective pain on motion.  
The appellant had normal grip and grasp and normal fine and 
gross manipulation.  Neurological examination, including 
sensation, motor function, and deep tendon reflexes, was 
normal.

In a November 1996 private medical record, Dr. Shawn A. Byles 
stated that the appellant reported neck pain when in a flexed 
position and in a supine position.  The appellant reported an 
associated inability to move when he had the neck pain.  He 
rated the neck pain at an eight on a scale from one to 10.  
Dr. Byles stated that cervical spine x-rays did not reveal 
any evidence of subluxation, but that there was moderately 
severe osteoarthritic changes at C4-C5.

In a September 1997 letter, Dr. Donald T. Weglein stated that 
studies conducted revealed cervical radiculopathy.

The appellant had an RO hearing in December 1997.  The 
appellant stated that when he would lay down that he would 
"go off on suspension" and would not be able to move except 
to call out to his wife.  He stated that he had to quit 
reserve duty because of his back.  He stated that in the last 
year, he had missed 36 days of work.  The appellant testified 
that something was found in his cervical spine.  He reported 
radicular pain into his left arm.  

In a February 1998 private medical record, the appellant 
reported posterior neck pain and described episodes of being 
"locked in."  The appellant stated that if he layed in a 
supine position with his neck flexed with a pillow behind him 
his head, that he could experience episodes where he was 
unable to move but would retain consciousness.  The appellant 
stated that he could not speak except to utter moans that 
would alert his wife.  He reported that these episodes had 
occurred six times in the last three months.  It was noted 
that an MRI of the cervical spine taken in February 1998 
revealed mild disc herniation in his cervical spine.  Upon 
examination, the VA examiner stated that the appellant had 
normal motor strength in the bilateral upper extremities.  He 
had normal deep tendon reflexes in the upper extremities.

The appellant underwent a VA examination in February 1998.  
The VA examiner stated that examination of the cervical spine 
revealed no tenderness, crepitus, or paraspinal spasm.  Range 
of motion revealed flexion of 30 degrees, extension of 
30 degrees, right and left lateral flexion of 35 degrees, and 
right and left rotation of 45 degrees.  The VA examiner 
stated that there was no objective evidence of pain on 
motion.  The appellant had normal grip and grasp and normal 
fine and gross manipulation.  The diagnosis was chronic 
strain, cervical spine.  X-rays taken at that time of the 
cervical spine revealed stable anterior ostophyte formation 
at C3-C4, C4-C5, and C5-C6.  The intervertebral disc spaces 
were normal, as were the intervertebral foramina.

In June 1998, the appellant underwent a private medical 
examination by Dr. Michael S. Kaplan.  Dr. Kaplan stated that 
the appellant had numbness across the left upper extremity.  
Rapid movements of the upper extremities were decreased.  In 
August 1998, Dr. Peter Staats stated that the appellant had 
weakness in his left upper extremity and decreased sensation 
to pain in the C5-C6 distribution on the left.  

The appellant had a hearing before this Board Member in 
September 1999.  The appellant stated that he had constant 
pain in his neck, which would get worse depending on the 
position of his neck.  He stated that he could not sleep with 
a pillow because he would get "cut off from . . . 
awareness," where he was not able to physically move.  He 
noted that the cause of such was undetermined.  The appellant 
stated that he could not turn his head completely in one 
direction; that he would need to turn his whole body.  The 
appellant's representative agreed that the appellant's 
limitation of motion of the cervical spine seemed to be 
reduced by 50 percent.  The appellant stated that he took 
pain medication for his neck pain.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Under Diagnostic Code 5290, slight limitation of motion 
warrants a 10 percent evaluation, moderate limitation of 
motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5290 (1999).  Under 
Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1999).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 20 percent evaluation for 
residuals, neck strain.  In October 1993, the VA examiner 
stated that examination of the cervical spine revealed normal 
findings.  In September 1995, there was moderately diffuse 
tenderness in the cervical spine, but no crepitus or 
paraspinal spasm.  Range of motion was 30 degrees of flexion, 
extension, and right and left lateral flexion and 40 degrees 
of rotation to the right and left.  The VA examiner stated 
that there was no objective evidence of pain on motion.  In 
November 1996, Dr. Byles reported that the appellant's 
cervical spine revealed severe osteoarthritic changes at C4-
C5.  A February 1998 MRI of the cervical spine revealed mild 
disc herniation.

In February 1998, the VA examiner stated that examination of 
the appellant's cervical spine revealed no tenderness, 
crepitus, or paraspinal spasm.  Range of motion was 
30 degrees of extension and flexion, 35 degrees of left and 
right lateral flexion, and 45 degrees of left and right 
rotation.  The VA examiner noted that there was no objective 
evidence of pain on motion.  The appellant had normal grip 
and grasp and normal fine and gross manipulation.  In June 
1998 and August 1998, it was noted that the appellant had 
numbness and weakness in his left upper extremity.  At the 
September 1999 Board hearing, it was noted that the 
appellant's range of motion of the cervical spine was 
decreased by approximately 50 percent.  The Board has 
determined that the 20 percent evaluation is warranted for 
residuals, neck strain.  See 38 C.F.R. Part 4, Diagnostic 
Codes 5290, 5293.

An evaluation in excess of 20 percent is not warranted.  The 
appellant's limitation of motion of the cervical spine is not 
severe.  See 38 C.F.R. Part 4, Diagnostic Code 5290.  The 
ranges of motion reported in VA examination reports and the 
observation (to which the appellant and his representative 
agreed) were not severe.  Additionally, the symptoms of 
numbness and weakness in his left upper extremity have been 
no more than moderate.  See 38 C.F.R. Part 4, Diagnostic Code 
5293.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
appellant has complained of pain, which is contemplated by 
the 20 percent evaluation that the Board has assigned.  See 
38 C.F.R. § 4.59 (1999).  When examined in October 1993, the 
VA examiner stated that there were no abnormal findings as to 
examination of the appellant's cervical spine.  When examined 
in September 1995, the VA examiner stated that the appellant 
had moderately diffuse tenderness, but noted that there was 
no objective evidence of pain on motion.  When examined in 
February 1998, there was no tenderness and the VA examiner 
stated that there was no objective evidence of pain on 
motion.  Such functional loss is no more than moderate.  See 
38 C.F.R. §§ 4.40, 4.45 (1999).  The evidence including the 
appellant's statements and testimony does not establish the 
presence of more motion than normal, excess fatigability, 
weakness, or incoordination that is not contemplated in the 
20 percent evaluation.  At best, the functional limitation is 
moderate.  Based on these findings, the appellant's 
residuals, neck strain is no more than moderately disabling 
and thus is no more than 20 percent disabling.  

The Board notes that the appellant complained of being in a 
supine position and not being able to move, which he 
associated with his service-connected residuals, neck strain.  
However, such symptoms reported by the appellant have not 
been attributed to the service-connected residuals, neck 
strain, by a medical professional.  Thus, the Board has not 
considered such symptoms in determining that a 20 percent 
evaluation is warranted.

The appellant is competent to report his symptoms.  To the 
extent that he has described pain and functional impairment, 
the Board has granted the service-connected residuals, neck 
strain, a 20 percent evaluation.  The Board has noted that 
the medical findings and the appellant's complaints related 
to his cervical spine do not support an evaluation in excess 
of 20 percent.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

A 20 percent evaluation for residuals, neck strain, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  


REMAND

The appellant seeks a higher evaluation for residuals, lumbar 
laminectomy and fusion, L4 to sacrum, bilaterally.  The Board 
notes that the appellant underwent a lumbar laminectomy in 
November 1994, wherein part of the appellant's lumbar spine 
was fused from L4 to the sacrum, bilaterally.  The RO has not 
considered whether the fusion equates ankylosis of the lumbar 
spine.  See Lewis v. Derwinski, 3 Vet. App. 259, 260 (1992) 
(Memorandum Decision).  The Board finds that the medical 
evidence needs to be supplemented.

Additionally, the Board finds that the medical evidence as to 
the appellant's claim for service connection for impotence 
needs to be supplemented as to the claim for service 
connection for impotence as secondary to the service-
connected residuals, lumbar laminectomy and fusion, L4 to 
sacrum, bilaterally.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to schedule the appellant 
for a VA examination of his residuals, 
lumbar laminectomy and fusion, L4 to 
sacrum, bilaterally.  The examiner must 
be provided with the appellant's claims 
folder and must review the appellant's 
medical history prior to conducting the 
examination.  The examination report 
should include specific measurements of 
factors in degrees.  If no limitation of 
motion due to pain, weakened movement, 
excess fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the lumbar spine in degrees.  
At what ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of the lumbar spine.  Please also report 
passive range of motion in degrees.  At 
what ranges of motion does pain limit 
function?  Grade the strength of the 
lumbar spine.  Is there weakness?  State 
yes or no and set forth your findings.  
Is there excess fatigability?  State yes 
or no and set forth your findings.  Is 
there incoordination?  State yes or no 
and set forth your findings.  

The VA examiner is asked to especially 
review the November 1994 medical records 
that address the lumbar laminectomy.  The 
VA examiner is asked to render a medical 
opinion as to whether the fusion of L4-L5 
to the sacrum constitutes ankylosis of 
the lumbar spine.

The examiner should report his findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he bases his opinion.

2.  The RO is to send a letter to Dr. 
Michael S. Kaplan asking him to provide 
as much detail as possible to 
substantiate his determination of the 
etiology of the diagnosis of impotence so 
that a decision can be made based upon 
full information rather than a conclusory 
determination.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

4.  The RO should then review the issues 
on appeal.  As to the appellant's 
service-connected residuals, lumbar 
laminectomy and fusion, L4 to sacrum, 
bilaterally, the RO, in its decision, 
should address the applicability of 
Diagnostic Codes 5286 and 5289, the Note 
following Diagnostic Code 5285, see 38 
C.F.R. Part 4, Diagnostic Codes 5286, 
5289, 5285 Note, and the nonprecential 
decision of Lewis v. Derwinski.  If the 
RO determines that the Diagnostic Codes 
and/or the Lewis decision do not apply to 
the appellant's claim, it should state 
such and give its reasoning.  The 
decision should also address 38 C.F.R. §§ 
4.40 and 4.45 (1999).

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The claim for 
service connection for impotence as due to an undiagnosed 
illness is held in abeyance.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.   
Kutscherousky v.  West, 12 Vet.  App.  369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

